BENEDICT, District Judge.
I am of the opinion that the decision of the supreme court of the United States, in the case of The John Jay, 17 How. [58 U. S.] 399, is decisive of this case. According to the reasoning of the case of The John Jay, such an action as the present cannot be maintained in the admiralty. The principle of the two cases is the same, and I am bound therefore to apply here the rule laid down by the supreme court, and pronounce against the jurisdiction.
The same effect was given to the decision of the case of The John Jay [supra], in a case similar in many aspects to the present, by the learned Judge Ware. The Wm. D. Rice [Case No. 17,691]. The exception to the *762jurisdiction of the court, is, therefore, sustained, and the libel dismissed for want of jurisdiction.